Citation Nr: 0505032	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether clear and unmistakable error was committed in the 
March 25, 1955 rating decision assigning a 10 percent 
disability evaluation for an anxiety reaction.

2.  Whether clear and unmistakable error was committed in the 
March 25, 1955 rating decision by not granting entitlement to 
service connection for the residuals of damage to cranial 
nerve VII.

3.  Whether clear and unmistakable error was committed in the 
March 25, 1955 rating decision by not granting entitlement to 
service connection for the loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to November 
1953, including combat service during the Korean conflict.  
The veteran was a prisoner of war for approximately thirteen 
months.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which declined to find that clear 
and unmistakable error had been committed by the RO in a 
March 25, 1955 rating decision with respect to the issues set 
out above.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the 
March 1955 rating decision, were before the adjudicator at 
the time of the rating decision and the statutory and 
regulatory provisions extant at the time of that rating 
decision were correctly applied in assigning a 10 percent 
disability evaluation for an anxiety reaction.


2.  The March 1955 rating decision assigning a 10 percent 
disability evaluation for an anxiety reaction did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.

3.  The correct facts, as they were known at the time of the 
March 1955 rating decision, were before the adjudicator at 
the time of the rating decision, but the statutory and 
regulatory provisions extant at the time of that rating 
decision were not correctly applied by failing to adjudicate 
the claim of entitlement to service connection for the 
residuals of damage to cranial nerve VII.

4.  The March 1955 rating decision failing to adjudicate the 
claim of entitlement to service connection for the residuals 
of nerve damage to cranial nerve VII contains errors of such 
magnitude that a different outcome would have to have been 
reached in their absence.

5.  The correct facts, as they were known at the time of the 
March 1955 rating decision, were before the adjudicator at 
the time of the rating decision, but the statutory and 
regulatory provisions extant at the time of that rating 
decision were not correctly applied by failing to adjudicate 
the claim of entitlement to service connection for loss of 
tooth number 20.

6.  The March 1955 rating decision failing to adjudicate the 
claim of entitlement to service connection for the loss of 
teeth contained errors of such magnitude that a different 
outcome would have to have been reached in their absence.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the March 
25, 1955 rating decision assigning a 10 percent disability 
evaluation for an anxiety reaction.  38 C.F.R. § 3.105 
(2004).

2.  Clear and unmistakable error is shown in the March 25, 
1955 rating decision failing to adjudicate the claim of 
entitlement to service connection for the residuals of damage 
to cranial nerve VII.  38 C.F.R. § 3.105 (2004).

3.  Clear and unmistakable error is shown in the March 25, 
1955 rating decision failing to adjudicate the claim of 
entitlement to service connection for the loss of tooth 
number 20.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
Sections 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. Section 3.105(a) states that previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Anxiety Reaction

The veteran asserts that the March 1955 rating decision 
assigning a 10 percent rating for his anxiety reaction was 
clearly erroneous because his disability was described in the 
medical evidence as moderately severe.  He also contends that 
because his condition has not really worsened over the years 
and is now evaluated as 30 percent disabling, it must have 
been erroneous for a 10 percent initial rating to have been 
assigned.  The veteran credibly testified before the Board 
that he was anxious following his period of imprisonment and 
upon his discharge from service with severe facial deformity.

At the time of the March 1955 rating decision, anxiety 
reactions were evaluated under Diagnostic Code 9104 of the VA 
Schedule of Ratings.  This diagnostic code, however, directed 
that the rating criteria of Diagnostic Code 9103 be used, 
substituting psychological reactions of fear, anxiety, etc., 
for phobias, obsessions and compulsions.  Thus, the following 
is the rating criteria used in 1955 to evaluate the veteran's 
diagnosed anxiety reaction:

Pronounced; with irresolution amounting to 
aboulia, or severe anxiety reaction associated 
with almost all daily activities; consistent 
deterioration of the general health, persistent 
and continuous; in symptom combinations that are 
persistent, continuous, and productive of nearly 
complete social and industrial 
inadaptability..............................................................80

Severe; with characteristic indecision and severe 
phobias, obsessions, compulsions or anxiety 
reaction associated with several important or 
common situations; productive or severe social 
and industrial inadaptability..................................................50

Moderately severe; with persistent phobias, 
obsessions or compulsions, fairly numerous and 
materially circumscribing activity, producing 
fairly constant moderate anxiety reaction or 
perhaps occasional severe situation anxiety 
episodes; productive of considerable social and 
industrial inadaptability.....................30

Moderate...................................................................10

Mild..........................................................................0

The evidence of record at the time of the March 1955 rating 
decision clearly shows that the veteran was treated for 
anxiety during his period of active service following his 
physical injuries and time spent as a prisoner of war.  He 
had a severe reaction to medication on one occasions and was 
described as uncontrollable, but this type of episode was not 
repeated once the medication was stopped.  Following a May 
1953 examination after the veteran was repatriated the 
previous month, he was found to have moderately severe 
anxiety.  The veteran's DD Form 214 includes a notation that 
he was discharged with an anxiety reaction causing marked 
impairment.

Post-service hospital records dated in September 1954 include 
the medical opinion that the veteran's anxiety reaction 
caused marked impairment; hospital records dated from 
September 1954 to November 1954 include the opinion that the 
veteran had a moderately severe anxiety reaction; and, a 
November 1954 clinical evaluation note includes the opinion 
that the veteran's anxiety reaction caused moderate to severe 
impairment.  The November 1954 hospitalization records 
reflect that the veteran was insecure with very strong 
feelings of inferiority and inadequacy as well as marked 
emotional constriction, with no evidence of psychosis or 
organic brain damage.

Based on the evidence as outlined, the RO determined in March 
1955 that the veteran's psychiatric condition began during 
service and was moderate in severity.  Thus, a 10 percent 
evaluation was assigned using the criteria set out above.  
Although there were medical opinions of record that the 
veteran's anxiety reaction caused moderately severe and 
marked impairment, the determination made by the RO that the 
veteran had moderate impairment under the VA Schedule of 
Ratings is not deemed to be clearly and unmistakably 
erroneous.  Specifically, VA is not bound in its rating 
procedures by any specific use of wording by a medical 
professional as it is unclear whether the medical personnel 
examining the veteran based their opinions on interference 
with social and industrial activities as VA is required to 
do.  Even though the Board certainly appreciates the 
veteran's argument that a person could interpret the medical 
record to show that he had a moderately severe psychiatric 
condition so as to warrant the assignment of a 30 percent 
rating in 1955, allegations that previous adjudicators 
improperly weighed and evaluated evidence can never rise to 
the stringent definition of clear and unmistakable error.  
See Fugo v. Brown, 6 Vet. App. at 44.  

Consequently, the Board finds that the March 1955 rating 
decision does not contain clear and unmistakable error with 
respect to the assignment of a 10 percent rating for an 
anxiety reaction because the correct facts, as they were 
known at the time of the March 1955 rating decision, were 
before the adjudicator at the time of that decision and the 
statutory and regulatory provisions extant at that time were 
correctly applied.  Additionally, the March 1955 rating 
decision does not contain factual or legal errors of such 
magnitude, individually or cumulatively, that a different 
outcome would have to have been reached in their absence.  
The veteran's testimony in 2004 with respect to his belief 
that his psychiatric disability has not increased in severity 
since 1955 cannot be considered when determining whether 
clear and unmistakable error has been committed because the 
Board may only look to the evidence that was before the RO at 
the time of the rating in question.  Therefore, the veteran's 
claim that clear and unmistakable error was committed by the 
RO in its March 1955 assignment of a 10 percent rating for an 
anxiety reaction is denied.

Nerve Damage and Loss of Teeth

The veteran asserts that the RO clearly erred in March 1955 
by not granting entitlement to service connection for 
residuals of damaged cranial nerve VII and the loss of teeth.  
He contends that all disabilities stem from his in-service 
combat wounds and the imperfect care he received while a 
prisoner of war.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  

The evidence clearly shows that the veteran was severely 
injured by a shrapnel wound to the face just prior to 
becoming a prisoner of war.  Upon his repatriation in 1953, 
he underwent a physical examination and was determined to be 
missing one tooth (number 20) on the left lower side of his 
jaw that was present when he was examined upon entry into 
service; all other missing teeth were also noted as missing 
in November 1951.

Service treatment records also include the finding of damage 
to the facial nerve and the trigeminal nerve.  The majority 
of the treatment records include reference to either the 
trigeminal nerve or cranial nerve number V, which is the 
trigeminal nerve, but several records mention facial nerve 
damage without specifying what cranial nerve was being 
discussed.  The facial nerve is known as cranial nerve number 
VII.

Based on the evidence outlined, the RO granted entitlement to 
service connection for various residuals of the shrapnel 
wound to the face, but failed to address the damage to 
cranial nerve number VII and the loss of teeth as neither 
disability was mentioned in its March 1955 rating decision.  
The Board finds, however, that the March 1955 rating decision 
with respect to these two issues contains clear and 
unmistakable error because the correct facts, as they were 
known at the time of the March 1955 rating decision, were 
before the adjudicator at the time of the decision but the 
statutory and regulatory provisions extant at that time were 
not correctly applied.  Specifically, giving deference to the 
veteran as a prisoner or war, the RO should have granted 
service connection for all disabilities shown to be a result 
of the in-service injury and/or his period of imprisonment.  
Because the record evidence before the RO in March 1955 
included findings of damage to the facial nerve and of one 
more missing tooth than prior to the injury, evidence of the 
existence of disabilities which obviously stem from either 
the in-service severe facial injury and/or the lack of proper 
treatment during approximately thirteen months of 
imprisonment, the RO committed clear and unmistakable error 
by not specifically addressing and granting the benefits 
sought.  Consequently, the Board finds that entitlement to 
service connection should have been granted for residuals of 
damage to cranial nerve number VII and for missing tooth 
number 20 in the March 25, 1955, rating decision.

Veterans Claims Assistance Act of 2000

The Board finds that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)) are not applicable to 
claims of clear and unmistakable error (CUE) in an RO 
determination.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  CUE claims are not conventional appeals, but 
requests for revisions of previous decisions.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  As a 
consequence, notifying an appellant of evidence necessary to 
substantiate a claim and assisting him in obtaining such 
evidence are obviously not requirements for CUE claims.


ORDER

Clear and unmistakable error having not been committed in the 
March 25, 1955 rating decision assigning a 10 percent 
disability evaluation for an anxiety disorder, the veteran's 
appeal is denied.

Clear and unmistakable error having been committed in the 
March 25, 1955 rating decision in failing to adjudicate the 
claim of entitlement to service connection for residuals of 
damage to cranial nerve VII, the veteran's appeal is granted 
with respect to cranial nerve VII, subject to the laws and 
regulations governing the award of monetary benefits.

Clear and unmistakable error having been committed in the 
March 25, 1955 rating decision in failing to adjudicate the 
claim of entitlement to service connection for loss of teeth, 
the veteran's appeal is granted with respect to tooth number 
20, subject to the laws and regulations governing the award 
of monetary benefits.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


